Citation Nr: 0125921	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-15 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1998 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in November 1994 
denied the veteran's claim of entitlement to service 
connection for diabetes mellitus and rating decisions in 
August 1997 and February 1998 found that he had not submitted 
new and material evidence to reopen his claim.  The veteran 
did not appeal any of those rating decisions to the Board.  
Consequently, those rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991).  The only issue currently before the 
Board is entitlement to service connection for diabetic 
retinopathy on a direct or presumptive basis. 


FINDINGS OF FACT

The preponderance of the evidence shows that the veteran did 
not have diabetic retinopathy until many years after 
separation from active service, and that the disease is not 
related to any incident or manifestation while he was on 
active duty.


CONCLUSION OF LAW

Diabetic retinopathy was not incurred in or aggravated by 
service, nor may the disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 
1991 & Supp. 2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
service connection for diabetic retinopathy. The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board will, therefore, proceed to consider the 
veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Diabetes mellitus may be 
presumed to have been incurred in service when the disease is 
manifested to a degree of 10 percent or more within one year 
of the veteran's separation from active service.  38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran's service medical records contain a report of his 
examination for enlistment in October 1975, at which distant 
vision was noted to be 20/20, bilaterally, and his eyes were 
reported as normal.  The service medical records are negative 
for complaints, findings, or a diagnosis of eye disease or an 
eye injury.  At an examination for service separation in 
October 1979, distant vision was recorded as 20/50 in each 
eye, and an eye refraction examination by a specialist was 
recommended, but apparently not performed; urinalysis was 
negative for albumin and sugar; the veteran's eyes were 
reported as normal.

In May 1987, at a VA medical facility, new onset diabetes, 
symptomatic, was diagnosed.  The veteran is an insulin-
dependent diabetic.  In December 1997, a private 
ophthalmologist diagnosed diabetic retinopathy; several other 
physicians have concurred in that diagnosis.

At a personal hearing in May 2000, the veteran testified 
that: one time in service in 1978, when he was looking down 
the barrel of a rifle, he had some blurring of vision; after 
the incident of blurred vision, periodically, when he looked 
at a light, he would see the light flickering on and off; in 
1997, when diabetic retinopathy was found, and up to the 
present time, he has blurring of vision and sees lights 
flickering.

In August 2000, the veteran obtained a statement from a VA 
staff ophthalmologist, who stated that his refraction in 
December 1998, when she examined him was not enough to 
explain 20/50 vision reported in 1979.  She stated, 
"Therefore, my only explanation for this 20/50 recording is 
that he was blurred due to high sugars and this may have been 
the first sign of diabetes."  The staff ophthalmologist said 
in her statement that, apparently, the veteran was diagnosed 
with diabetes shortly after his discharge from service.  
However, as noted above, diabetes was diagnosed in 1987 and, 
in a decision denying service connection for diabetes 
mellitus, VA found that diabetes was not present while the 
veteran was on active duty or within one year of his 
separation from service in December 1979.

The veteran has alleged that the eye problems he claims to 
have had in service were related to diabetic retinopathy, 
found in 1997.

The Board referred the veteran's claims file to the 
ophthalmology manager of a VA area healthcare system and 
requested that, after review of the pertinent medical 
records, the ophthalmology manager respond to the following 
questions:

1. What was the likely time of onset of the veteran's 
current diabetic retinopathy?
2. Is it more likely, less likely, or at least as 
likely as not that the time of onset of diabetic 
retinopathy was while the veteran was on active duty 
from December 1975 to December 1979?

The ophthalmology manager was requested to state a rationale 
for the opinions expressed and to comment on the opinion of 
the VA staff ophthalmologist in August 2000.

In June 2001, the VA ophthalmology manager reported that:

1. The likely time of onset of the veteran's current 
diabetic retinopathy was in 1997, as diagnosed by 
Dr. Lloyd.  This is a full 10 years after the 
diagnosis of Type II Diabetes Mellitus was made.  
"After 20 Years of diabetes, nearly all patients 
with insulin dependent diabetes mellitus and 60 % of 
patients with non-insulin dependent diabetes 
mellitus have some degree of retinopathy."  
[Citation omitted.]
2. It is highly unlikely that the time of onset of 
diabetic retinopathy was while the veteran was on 
active duty from December 1975 to December 1979.  
There is no record of abnormal blood glucose level 
(abnormal GTT [glucose tolerance test] was repeated 
and found to be normal) and there were no eye 
complaints referable to the decrease noted to occur 
with diabetic retinopathy.  The one episode of 
blurry vision and flickering lights was claimed by 
[the veteran] after the fact and not during his time 
of active duty.
3. The VA staff ophthalmologist is attributing a 
refractive error found in December 1998 to a vision 
exam done in November 1979.  One cannot conclude 
that the refractive error was the same 19 years 
later.  In addition, she mistakenly states that the 
diabetes was diagnosed "shortly" after discharge.  
The first clinical note where an abnormal GTT was 
reported was in May of 1997, 8 years after 
discharge.

The Board finds that the opinion of the VA ophthalmology 
manager has more probative value and is entitled to greater 
weight than the opinion of the VA staff ophthalmologist, 
because the staff physician's opinion was based on a false 
premise (that diabetes was diagnosed soon after the veteran's 
separation from service) whereas the ophthalmology manager's 
opinion was based on the facts as shown by medical evidence 
and on medical science.  The Board, therefore, concludes that 
the preponderance of the evidence is against the veteran's 
claim.  Entitlement to service connection for diabetic 
retinopathy is not established.  38 U.S.C.A.§§ 1112, 1131.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

ORDER

Service connection for diabetic retinopathy is denied.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

